Title: To Thomas Jefferson from Lafayette, 16 March 1804
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


          
            My dear friend 
            La Grange 25th Ventose 16th March 1804
          
          Give me leave to present to You M. L’Herbette a french Citizen of a Respectable family, Great personal Merit, and to Whose Worthy Uncle I am Under Obligations the Nearest to the Heart—I know this introduction will insure to Him Your Good Wishes and kind Patronage—With the Highest Regard and Most friendly Affection I am
          Yours
          
            Lafayette 
          
         